Citation Nr: 1750446	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-01 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, due to service-connected posttraumatic stress disorder (PTSD), generalized anxiety disorder, and major depression. 

2. Entitlement to service connection for erectile dysfunction (ED), due to service-connected posttraumatic stress disorder (PTSD), generalized anxiety disorder, and major depression.

3. Entitlement to service connection for hypertension, due to service-connected posttraumatic stress disorder (PTSD), generalized anxiety disorder, and major depression.

4. Entitlement to service connection for peripheral neuropathy of bilateral lower extremities, due to diabetes mellitus, type II.

5. Entitlement to service connection for peripheral neuropathy of bilateral upper extremities, due to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1979 to September 1980 in the United States Air Force.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for diabetes mellitus, ED, hypertension, and peripheral neuropathy of the bilateral upper and lower extremities.  

The Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge, in January 2017, and transcript of the hearing is of record.   At the hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) review of additional evidence submitted.

Generally, the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and any other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran filed a claim seeking secondary service connection for his bilateral upper and lower peripheral neuropathy based on his PTSD and depression.  Upon reviewing the record, the Board has re-characterized the Veteran's claim as secondary service connection due to his diabetes mellitus, type II as explained in details below. 


FINDINGS OF FACTS

1.  The Veteran's diabetes mellitus, type II is etiologically related to his PTSD.

2. The Veteran's ED is etiologically related to his PTSD. 

3. The Veteran's hypertension is etiologically related to his PTSD.  

4. The Veteran's peripheral neuropathy of the bilateral lower extremities are etiologically related to his diabetes mellitus, type II. 

5. The Veteran's peripheral neuropathy of the bilateral upper extremities are etiologically related to his diabetes mellitus, type II.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, type II, due to service-connected PTSD, generalized anxiety disorder, and major depression have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2016).

2. The criteria for service connection for erectile dysfunction, due to service-connected PTSD, generalized anxiety disorder, and major depression have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2016).

3. The criteria for service connection for hypertension, due to service-connected PTSD, generalized anxiety disorder, and major depression have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2016).

4. The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, due to diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2016).

5. The criteria for service connection for peripheral neuropathy of the bilateral upper extremities, due to due to diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   
Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal. Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2016). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Secondary Service Connection 

The Veteran is service-connected for PTSD, generalized anxiety disorder, and major depression; rated as 100 percent disabling. He is seeking secondary service connection for diabetes, ED, hypertension and peripheral neuropathy of the bilateral upper and lower extremities. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Regarding these claims in general, as discussed below, the evidence of record indicates that the Veteran's service-connected psychiatric disability led to obesity which led to these additional disabilities in appellate status.  In a recent opinion, VA's General Counsel found that obesity, itself, is not a disability but may be an "intermediate step" between a service-connected disability and a current disability that may be service connected on a secondary basis.  VAOPGCPREC 1-2017.  This decision is made in line with the holding of this opinion by General Counsel.

A. Diabetes Mellitus 

The Veteran contends that his diabetes should be secondarily service-connected.  The Veteran is service-connected for PTSD generalized anxiety disorder, and major depression. 

Treatment records from Tuskegee VA medical center from March 2010 reflect that the Veteran has diabetes mellitus.  Given that the Veteran's medical records reflect diagnosis and treatment for diabetes mellitus, the first element of a secondary service connection claim has been satisfied. 

With respect to the second element, the Board finds sufficient evidence in the record to establish that the Veteran's diabetes is etiologically related to his service-connected PTSD. To that end, an opinion from the Veteran's physician, Dr. GF, dated June 2016 reflects that his diabetes is more likely than not related to his PTSD. The physician reasoned that the Veteran is the only one with diabetes out of 13 siblings and he has obesity that is causal associated with PTSD, which contributes to his diabetes.  The Board notes that this physician is intimately familiar with the Veteran's medical history to the extent he treated him since 1993.  The physician also has reviewed medical literature as reflected in the opinion provided.  Considering all of this, the Board finds that this opinion is adequate and highly probative.  In addition, the Veteran has submitted two medical articles, authored by M.T. PhD, that are consistent with his physician's opinion to the extent they report that studies have found that individuals with PTSD are more likely to have diabetes.  Based on this evidence, the Board finds that Veteran's claim meets the second element of a secondary service connection claim.      

In summary, the Board finds that the preponderance of the evidence of record is sufficient to establish entitlement to secondary service connection for diabetes mellitus. 

B. Erectile Dysfunction

The Veteran asserts that he has ED that is caused or aggravated by his service-connected PTSD, generalized anxiety disorder, and major depression.

With respect to element (1), a current disability, the Veteran's VA and private treatment records reflect a history of ED. Therefore, that element has been satisfied.

With respect to element (2), Dr. GF's opinion also establishes that the Veteran's ED is more likely not caused by his service-connected PTSD. Furthermore, VA treatment records reflect that the Veteran takes Zoloft for his PTSD. In May 2013, the Veteran was advised to wean off of Zoloft because he was reporting sexual problems that are side effects of this medication. Although a VA medical opinion from February 2013 concluded that the Veteran's ED is not caused by his PTSD, the Board finds that this opinion is inadequate because it did not apply the correct legal standard, nor did it provide a complete rational to support its conclusion.  Absent adequate medical evidence to the contrary, the Board finds the aforementioned treatment record combined with Dr. GF's opinion, the Board finds that this evidence is sufficient to show that the Veteran's ED is more likely than not related to his PTSD. 

Therefore, the Board finds that the preponderance of the evidence of record supports a finding that secondary service connection for ED is warranted. 

C. Hypertension 

The Veteran asserts that his hypertension is caused or aggravated by his service-connected PTSD. 

The first element of a secondary service connection claim has been satisfied to the extent the Veteran has diagnosis and treatment for hypertension throughout the appeal period.  See January 2011 VA examination and August 2013 Family and Geriatric Medicine notes. 

In the June 2016 letter, the Veteran's treating physician, Dr. GF, concluded that the Veteran's hypertension is more likely than not related to his PTSD.  Dr. GF explained that "there is a causal relationship between obesity and PTSD." He further explains that obesity contributes to hypertension.  As explained above, the Board finds this opinion adequate and probative.  Furthermore, the record is devoid of adequate medical opinion that shows the contrary.  Therefore, there is sufficient evidence to establish the second element to grant the benefit sought. 

D. Peripheral neuropathy

Having established service connection for the Veteran's diabetes, the Board has considered whether the evidence shows that secondary service connection for peripheral neuropathy of the upper and lower extremities based on the Veteran's diabetes is warranted.

To that end, private treatment records dated April 2009 reflect that the Veteran has neuropathy.  VA medical records also reflect treatment for peripheral neuropathy of the upper and lower extremities.  See a March 2010 Tuskegee VA medical center record.  Hence, the first element of a secondary service connection claim is satisfied. 

With respect to the second element, both the VA and private physicians who diagnosed peripheral neuropathy attributed the condition to the Veteran's diabetes. There is no competent medical opinion to refute this conclusion or attribute peripheral neuropathy to a different etiology.  Therefore, there is sufficient evidence of record to show a link between the Veteran's bilateral upper and lower extremities peripheral neuropathy and his service-connected diabetes, and service-connection for peripheral neuropathy of the upper and lower extremities is warranted. 38 C.F.R. § 3.310.













					(CONTINUED ON NEXT PAGE)




ORDER

Service connection for diabetes mellitus, type II, due to service-connected PTSD, generalized anxiety disorder, and major depression is granted. 

Service connection for ED, due to service-connected PTSD, generalized anxiety disorder, and major depression is granted. 

Service connection for hypertension, due to service-connected PTSD, generalized anxiety disorder, and major depression is granted. 

Service connection for peripheral neuropathy bilateral upper extremities, due to diabetes mellitus, type II is granted. 

Service connection for peripheral neuropathy bilateral lower extremities, due to diabetes mellitus, type II is granted. 





____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


